Luke, J.
1. The conviction of the defendant in this case was not entirely dependent upon circumstantial evidence; indeed, the evidence was positive that he had in his possession alcoholic liquor. It is not error for the court to fail to charge the law of circumstantial evidence without request therefor, unless a conviction of the defendant is wholly dependent upon circumstantial evidence.
2. The court did not err in charging the jury that in misdemeanor cases all who participate are principals. This charge was required, if for no other reason, by the defense set up by the defendant. To have failed so to charge would have been error.
3. The evidence authorized the verdietj which has the approval of the trial judge. Bor no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

R. Terry, for plaintiff in error.
C. F. McLaughlin, solicitor-general, contra.